DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities, and should be (on page 9):
“Referring to FIG. 5, a fourth embodiment of the gas sensor according to the present disclosure is shown to be generally similar to the third embodiment, except that, in the fourth embodiment, the gas sensing layer 21 does not cover the second electrode layer 12 and is flush with the second electrode layer 12.”

Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities, and should be:
“…said gas sensing layer fills said first and third through holes, and is flush with said second electrode layer.”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the first direction.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsato et al. (U.S. Patent 3,983,527).

	

a first electrode layer 6 (col. 3, line 44);
a second electrode layer 6’ (col. 3, line 44) spaced apart from said first electrode layer 6 (as shown in Figs. 1-3); and
a gas sensing layer 8 (col. 3, line 52) electrically interconnecting said first electrode layer and said second electrode layer (col. 2, lines 36-41), and made of a hygroscopic electrically insulating material (col. 2, lines 36-41; col. 3, lines 52-58).

Regarding claim 2, Ohsato discloses (Figs. 1-4) said hygroscopic electrically insulating material is selected from the group consisting of a hydroxyl-containing material (col. 4, lines 15-33), an amine-containing material (col. 4, line 63–col. 5, line 3), and a carboxyl-containing material (col. 4, lines 30-32).

Regarding claim 4, Ohsato discloses (Figs. 1-4) said amine-containing material of said gas sensing layer is a melamine resin (col. 4, line 67–col. 5, line 1).

Regarding claim 5, Ohsato discloses (Figs. 1-4) said carboxyl-containing material of said gas sensing layer is selected from the group consisting of poly(acrylic acid) and poly(methacrylic acid) – (col. 4, lines 30-32).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsato et al. (U.S. Patent 3,983,527) in view of Miyoshi et al. (U.S. Patent 4,635,027).


Miyoshi discloses said hydroxyl-containing material of said gas sensing layer is polyethylene glycol (col. 3, lines 45-54).
Since the art recognizes that polyethylene glycol is suitable for the intended use of sensing moisture (Miyoshi: col. 2, lines 25-29; col. 3, lines 45-54), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohsato’s device so that said hydroxyl-containing material of said gas sensing layer is selected from the group consisting of polyethylene glycol, ethylene glycol monomethyl ether, poly(4-vinylphenol), poly(vinyl alcohol), and combinations thereof, as taught by Miyoshi.  See MPEP 2144.07.

Claims 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsato et al. (U.S. Patent 3,983,527) in view of Ran et al. (TW I615611 – listed on Applicant’s 08-19-2020 IDS, machine translation attached).

Regarding claims 6-7, Ohsato is applied as above, but does not disclose said second electrode layer has two electrode surfaces opposite to each other, and is formed with a plurality of first through holes each extending through said two electrode surfaces to permit contact of a gas with said gas sensing layer; and said gas sensing layer is stacked between said 
Ran discloses (Fig. 2) said second electrode layer 22 (page 3; Fig. 2) has two electrode surfaces opposite to each other (as shown in Fig. 2), and is formed with a plurality of first through holes 220 (page 3; Fig. 2) each extending through said two electrode surfaces to permit contact of a gas with said gas sensing layer 31 (page 3; Fig. 2); and said gas sensing layer 31 is stacked between said first electrode layer 21 and said second electrode layer 22 that are spaced apart from each other in a first direction (page 3; Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohsato’s device so that said second electrode layer has two electrode surfaces opposite to each other, and is formed with a plurality of first through holes each extending through said two electrode surfaces to permit contact of a gas with said gas sensing layer; and said gas sensing layer is stacked between said first electrode layer and said second electrode layer that are spaced apart from each other in a first direction, as taught by Ran.
Such a modification would be a rearrangement of parts, which is obvious.  See MPEP 2144.04(VI)(C).

Regarding claims 9-12, Ohsato is applied as above, but does not disclose a dielectric layer that is stacked between said first electrode layer and said second electrode layer, that has two dielectric surfaces opposite to each other, and that is formed with a plurality of third through holes, each of said third through holes extending through said two dielectric surfaces 
Ran discloses (Figs. 3-4) a dielectric layer 4 (page 4; Figs. 3-4) that is stacked between said first electrode layer 21 and said second electrode layer22 (as shown in Fig. 4), that has two dielectric surfaces 41 (page 4; Fig. 3) opposite to each other (as shown in Fig. 3), and that is formed with a plurality of third through holes (as shown in Fig. 4), each of said third through holes extending through said two dielectric surfaces 41 and being in spatial communication with a respective one of said first through holes (as shown in Figs. 3-4); said gas sensing layer 31 extends into said first and third through holes to be electrically connected to said first electrode layer 21 (as shown in Figs. 3-4); said gas sensing layer 31 covers said second electrode layer 22 and fills said first and third through holes (as shown in Figs. 3-4); and said gas sensing layer 31 fills said first and third through holes (as shown in Figs. 3-4), and is flush with said second electrode layer 22 (as shown in Figs. 3-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohsato’s device to include a dielectric layer that is stacked between said first electrode layer and said second electrode layer, that has two dielectric surfaces opposite to each other, and that is formed with a plurality of third through holes, each of said third through holes extending through said two dielectric surfaces and being in spatial communication with a respective one of said first through holes; said gas sensing layer 
Such a modification would be a rearrangement of parts, which is obvious.  See MPEP 2144.04(VI)(C).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852